Dewey, J.
This was an application by a judgment-debtor to a justice of the peace to enter on his docket satisfaction of a certain judgment rendered by him, and alleged to have been paid. Notice was served upon the judgment-plaintiff, and the parties met before the justice, who, on hearing the proofs, decided the judgment not to have been paid. The applicant took an appeal. The Circuit Court, on the motion of the judgment-plaintiff, dismissed the appeal, and rendered judgment for costs against the applicant.
This judgment is erroneous. The statute regulating the powers and duties of justices of the peace, authorizes those magistrates “ to hear and determine any application to enter satisfaction of judgments on their dockets, whenever the debtor alleges payment or satisfaction, the creditor, his agent, or attorney, first having due notice thereof.” R. S. 1838, p. 379. The right of appeal from decisions on these applications is not particularly given, but we think it is included in the general provision respecting appeals from the judgments of justices of the peace. R. S. 1838, p. 383. The Circuit Court should have heard the evidence, and determined whether the applicant had a right to have satisfaction of the judgment entered or not; and they should have entered or refused it accordingly.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.